Case: 1:18-cv-02861 Document #: 133 Filed: 10/07/19 Page 1 of 3 PageID #:1433                il
                    UNITED STATES DISTRICT COURT
                                                               ETLED
                    NORTHERN DISTRICT OF ILLINO!S                      ocToTzrltel//
                          EASTERN             DIVISION           -fHoMAS G. BRUToN
                                                               fl.ERK, u.s. DtsTRtci coLnr

PEOPLE OF THE STATE OF ILLINOIS
ex rel. KWAME RAOUL, Attorney General
of the State of lllinois,
Plaintiff,

V.                                              No. 1:18-cv-2861
                                                Judge Andrea R. Wood
SUBURBAN EXPRESS, INC,; ALLERTON
CHARTER COACH, lNC.; and DENNIS
TOEPPEN, individually and in his otficial )
      owner,
capacity as                               )
Defendants.                               )


MOTION FOR MONETARY COMPENSATION

1.   Plaintiff and Defendants entered into a binding written contract
("Consent Decree") on or about April 9, 2019.

2.   consent Decree calted for Defendants to tender payment of
$100,000 sometime during the period Apri! g,2o1g - october g, 2019.

3.  Plaintiff had 180 days from date payment is tendered to issue
payments to former customers of Defendants.

4.    Defendants elected to make payment as soon as practicar,
rather than waiting until october 9, 2o1g deadline so that all
disbursements by Plaintiffs would be wrapped up in 2019, in order to
bring a halt to frustrating, demoralizing and inaccurate press
coverage of the underlying lawsuit and to prevent such coverage from
continuing into calendar year 2020.

5.     Defendants could have invested the $100,000 that was remitted
to state instead of paying it five months in advance of deadline, but
Case: 1:18-cv-02861 Document #: 133 Filed: 10/07/19 Page 2 of 3 PageID #:1433




                specifically to obtain the benefit of the
chose to remit early
matter being wrapped up in 2019.

6.    Plaintiff sought to unilaterally change Consent Decree because
they decided that remitting payments to former customers of n
Defendants in a 40 day period was too inconvenient.

7.    Defendants objected to Plaintiff's request to unilaterally modify
Consent Decree, on the basis that Defendants would be deprived of
closure that Defendants were entitled to as a result of making
$100,000 payment in advance of deadline.

8.   For reasons that Defendant cannot grasp or fathom, Plaintiff's
request to unilaterally change mutually agreed and binding Consent
Decree was granted.

8.    Defendants have been damaged in an amount equal to
investment income lost as a result of relying on Plaintiff to comply
with Consent Decree as written and executed.

9.     Defendants request that the court enter an order requiring
Plaintiff reimburse Defendants for lost investment income of 92080,
calcu late d al 5"/o interest.
Case: 1:18-cv-02861 Document #: 133 Filed: 10/07/19 Page 3 of 3 PageID #:1433



Ideclare under penalty of perjury that the foregoing is true and
correct.


Aa--
Dennis Toeppen

Respectfully submitted October 4,2019 by Defendant Toeppen,
representing himself and both of his businesses in his role of sole
stockholder and president of both.
